LOUIS J. CECI, J.
(concurring). As is evident by the facts as set forth in the majority’s opinion, this case is replete with confusion. The confusion that exists in this case can be directly traced to this court’s order mandating that the Milwaukee judicial district adhere to a plan calling for the rotation of judicial duties. As a *127result of this rotation system, the court-ordered hearing was not conducted by the judge who had heard the original suppression motion and who had previously listened to the testimony of some of the same witnesses who were called upon to testify at the second hearing. This is contrary to common sense. It seems to me that when a case is remanded for an additional hearing, this court should order that the original judge who presided over the matter be called upon to conduct the rehearing. This procedure is more logical, would foster court efficiency, and, most importantly, might eliminate the type of confusion that is evidently present here.